TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00389-CV




Shauna Johnson, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
NO. 205,242-B, HONORABLE CHARLES H. VAN ORDEN, JUDGE PRESIDING 




M E M O R A N D U M   O P I N I O N


                        Appellant Shauna Johnson filed her notice of appeal on April 22, 2005, and the
appellate record was filed on July 28, 2005.  On September 8, 2005, the Clerk of this Court sent
Johnson notice that her brief was overdue and that her appeal would be dismissed for want of
prosecution if she did not respond to this Court by September 19, 2005.  To date, appellant has not
responded to this Court’s notice.  Accordingly, we dismiss the appeal for want of prosecution.  Tex.
R. App. P. 42.3(b), (c).
 
                                                                        __________________________________________
                                                                        Jan P. Patterson, Justice
Before Justices B. A. Smith, Patterson and Puryear
Dismissed for Want of Prosecution
Filed:   October 13, 2005